Exhibit 10.3

 

EXECUTION COPY

 

$750,000,000

 

UR FINANCING ESCROW CORPORATION

 

5.75% SENIOR SECURED NOTES DUE 2018

 

REGISTRATION RIGHTS AGREEMENT

 

March 9, 2012

 

Morgan Stanley & Co. LLC
Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Wells Fargo Securities, LLC

as Representatives of the Initial Purchasers

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

Ladies and Gentlemen:

 

UR Financing Escrow Corporation, a Delaware corporation  (the “Issuer”),
proposes to issue and sell to Morgan Stanley & Co. LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, Credit Suisse
Securities (USA) LLC, HSBC Securities (USA) Inc. and Scotia Capital (USA) Inc.
(collectively, the “Initial Purchasers”), for whom Morgan Stanley & Co. LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, are the representatives (the “Representatives”), upon the terms set forth
in the Purchase Agreement dated February 24, 2012 (the “Purchase Agreement”),
$750,000,000 aggregate principal amount of its 5.75% Senior Secured Notes due
2018 (the “Notes”).  The Notes will be issued pursuant to an Indenture, dated as
of March 9, 2012 (the “Indenture”), between the Issuer and Wells Fargo Bank,
National Association, as trustee (the “Trustee”).  Capitalized terms used herein
without definition have the respective meanings given to them in the Purchase
Agreement.

 

Substantially simultaneously with the consummation of the Merger, (i) UR Merger
Sub Corporation, a Delaware corporation and a wholly owned subsidiary of
Holdings (as defined below) (“Newco”), will assume the Issuer’s obligations
under the Notes, the Indenture and this Agreement (the “Assumption”) and
(ii) the payment of principal of, premium, if any, and interest on the Notes
will be fully and unconditionally guaranteed (the “Guarantees”), jointly and
severally, by the following entities (collectively, the “Guarantors”): (a) the
entities listed on Schedule III to the Purchase Agreement, including United
Rentals, Inc., a Delaware corporation  (“Holdings”), (b) any other entities that
are required to guarantee the Issuer’s obligations under the Notes pursuant to
the Indenture and (c) their respective successors and assigns, subject to the
guarantor release provisions in the Indenture. The Notes and the Guarantees are
collectively referred to herein as the “Initial Securities.” In connection with
the Assumption, each of NewCo and the Guarantors will execute and deliver to the
Representatives a joinder to this Agreement in

 

--------------------------------------------------------------------------------


 

the form attached as Exhibit A hereto (the “Joinder”), pursuant to which NewCo
and the Guarantors will accede to the terms of this Agreement and become parties
hereto.

 

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Issuer agrees with the Initial Purchasers, for the benefit of the Initial
Purchasers and the holders of the Securities (as defined below) (the “Holders”),
as follows:

 

1.  Joinder.  Upon execution of the Joinder by NewCo and the Guarantors, NewCo
shall accede to the terms of this Agreement, and assume all of the obligations
of the Issuer set forth in this Agreement and the Guarantors shall, on a joint
and several basis, accede to the terms of this Agreement and perform all of the
obligations of Guarantors set forth in this Agreement, in each case, on the
terms set forth in the Joinder. Notwithstanding the foregoing sentence, the
agreements of the Issuer set forth in Sections 2, 3, 4, 7 and 9 of this
Agreement shall not become operative until Newco and the Guarantors execute the
Joinder.

 

2.  Registered Exchange Offer.  Unless the Registered Exchange Offer would not
be permitted by applicable law or the policy of the Securities and Exchange
Commission (the “Commission”), the Issuer and the Guarantors shall use
commercially reasonable efforts to: (a) file with the Commission a registration
statement (the “Exchange Offer Registration Statement”) on an appropriate form
under the Securities Act of 1933, as amended (the “Securities Act”), with
respect to a proposed offer (the “Registered Exchange Offer”) to the Holders of
Transfer Restricted Securities (as defined in Section 7 hereof) who are not
prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer to issue and deliver to such Holders, in exchange for
the Initial Securities, a like aggregate principal amount of debt securities
issued under the Indenture, identical in all material respects to the Initial
Securities (except with respect to transfer restrictions and liquidated damages
provisions) and registered under the Securities Act (the “Exchange Securities”);
and (b) issue on or prior to the 365th day following the Closing Date (or, if
such date is not a Business Day (as defined below), on the next succeeding
Business Day) (the “Consummation Deadline”), Exchange Securities in exchange for
all Initial Securities tendered prior thereto in the Registered Exchange Offer.
For purposes of this Agreement, “Business Day” shall mean each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in the Borough of Manhattan, The City of New York, are authorized or obligated
by law or executive order to close.

 

It is the objective of the Registered Exchange Offer to enable each Holder of
Transfer Restricted Securities electing to exchange the Initial Securities for
Exchange Securities (assuming that such Holder is not an affiliate of the Issuer
within the meaning of the Securities Act, acquires the Exchange Securities in
the ordinary course of such Holder’s business and has no arrangements with any
person to participate in the distribution of the Exchange Securities and is not
prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such Exchange Securities from and after
their receipt without any limitations or restrictions under the Securities Act
and without material restrictions under the securities laws of the several
states of the United States.

 

The Issuer acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom,

 

2

--------------------------------------------------------------------------------


 

(i) each Holder which is a broker-dealer electing to exchange Initial
Securities, acquired for its own account as a result of market making activities
or other trading activities, for Exchange Securities (an “Exchanging Dealer”),
is required to deliver a prospectus containing the information set forth in
(a) Annex A hereto on the cover, (b) Annex B hereto in the “Exchange Offer
Procedures” section and the “Purpose of the Exchange Offer” section, and
(c) Annex C hereto in the “Plan of Distribution” section of such prospectus in
connection with a sale of any such Exchange Securities received by such
Exchanging Dealer pursuant to the Registered Exchange Offer and (ii) an Initial
Purchaser that elects to sell Securities acquired in exchange for Initial
Securities constituting any portion of an unsold allotment, is required to
deliver a prospectus containing the information required by Items 507 or 508 of
Regulation S-K under the Securities Act, as applicable, in connection with such
sale.

 

If any Exchanging Dealers or other persons with similar prospectus delivery
requirements under the Securities Act participate in the Registered Exchange
Offer, the Issuer and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement effective and to amend and
supplement the prospectus contained therein in order to permit such prospectus
to be lawfully delivered by all such persons subject to the prospectus delivery
requirements of the Securities Act for a period of time commencing on the day
the Registered Exchange Offer is consummated and continuing for 90 days (or such
shorter period during which Exchanging Dealers and such other persons, if any,
are required by law to deliver such prospectus); provided, however, that such
period may be extended pursuant to Section 4(j) below.

 

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Issuer, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Issuer issued under the Indenture and
identical in all material respects to the Initial Securities (the “Private
Exchange Securities”).  The Initial Securities, the Exchange Securities and the
Private Exchange Securities are herein collectively called the “Securities.”

 

In connection with any Registered Exchange Offer, the Issuer and the Guarantors
shall:

 

(a)  mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(b)  keep the Registered Exchange Offer open for not less than 20 business days
(as defined under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (or longer, if required by applicable law) after the date notice thereof
is mailed to the Holders;

 

(c)  utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

 

3

--------------------------------------------------------------------------------


 

(d)  permit Holders to withdraw tendered Securities at any time prior to
5:00 p.m., New York time, on the last business day (as defined under the
Exchange Act) on which the Registered Exchange Offer shall remain open; and

 

(e)  otherwise comply with all applicable laws.

 

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Issuer shall:

 

(x)  accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;

 

(y)  deliver, or cause to be delivered, to the Trustee for cancellation all the
Initial Securities so accepted for exchange; and

 

(z)  cause the Trustee to authenticate and deliver promptly to each Holder of
the Initial Securities, Exchange Securities or Private Exchange Securities, as
the case may be, equal in principal amount to the Initial Securities of such
Holder so accepted for exchange.

 

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the most recent date on which interest has been paid on the Initial Securities
surrendered in exchange therefor or, if no interest has been paid on the Initial
Securities, from the Closing Date.

 

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Issuer that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Exchange Securities within the meaning of the Securities Act, (iii) such
Holder is not an “affiliate,” as defined in Rule 405 of the Securities Act, of
the Issuer or if it is an affiliate, such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) if such Holder is not a broker-dealer, that it is not
engaged in, and does not intend to engage in, the distribution of the Exchange
Securities and (v) if such Holder is a broker-dealer, that it will receive
Exchange Securities for its own account in exchange for Initial Securities that
were acquired as a result of market-making activities or other trading
activities and that it will be required to acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.

 

Notwithstanding any other provisions hereof, the Issuer and the Guarantors will
ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any amendment or supplement
thereto complies in all material respects with the Securities Act and the
rules and regulations thereunder, (ii) any Exchange Offer Registration Statement
and any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any amendment or supplement to such prospectus, does not include an untrue
statement of a material fact or omit to

 

4

--------------------------------------------------------------------------------


 

state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

3.  Shelf Registration. If (a) the Issuer and the Guarantors are not:

 

(i) required to file the Exchange Offer Registration Statement; or

 

(ii) permitted to consummate the Registered Exchange Offer because the
Registered Exchange Offer is not permitted by applicable law or Commission
policy; or

 

(b) any Holder of Transfer Restricted Securities notifies the Issuer prior to
the 20th Business Day following consummation of the Registered Exchange Offer
that:

 

(i) it is prohibited by law or Commission policy from participating in the
Registered Exchange Offer;

 

(ii) it may not resell the Exchange Securities acquired by it in the Registered
Exchange Offer to the public without delivering a prospectus and the prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales; or

 

(iii) it is a broker-dealer and owns Securities acquired directly from the
Issuer or an affiliate of the Issuer, the Issuer and the Guarantors shall take
the following actions (the date on which any of the conditions described in the
foregoing clauses (a) and (b) occurs, including, in the case of clauses
(b)(i)-(iii), the receipt of the required notice, being a (“Trigger Date”):

 

(A)  The Issuer and the Guarantors shall, on or prior to 30 days after the
Trigger Date (but no earlier than the 365th day following the Closing Date (or,
if not a Business Day, on the next succeeding Business Day)) (such date being a
“Filing Deadline”), file with the Commission and thereafter use commercially
reasonable efforts to cause to be declared effective by the Commission (unless
it becomes effective automatically upon filing) on or prior to 60 days after the
Filing Deadline (or, if not a Business Day, on the next succeeding Business Day)
(such 60th day being an “Effectiveness Deadline”) a registration statement (the
“Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder (other than an Initial Purchaser) shall be
entitled to have the Securities held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all the provisions
of this Agreement applicable to such Holder.

 

(B)  The Issuer and the Guarantors shall use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective in order to

 

5

--------------------------------------------------------------------------------


 

permit the prospectus included therein to be lawfully delivered by the Holders
of the relevant Securities for a period of one year (or for such longer period
if extended pursuant to Section 4(j) below) from the date of its effectiveness
or such shorter period that will terminate when all the Securities covered by
the Shelf Registration Statement have been sold pursuant thereto, are no longer
outstanding or cease to be Transfer Restricted Securities (such period being the
“Shelf Registration Period”).

 

(C)  Notwithstanding any other provisions of this Agreement to the contrary, the
Issuer and the Guarantors shall use commercially reasonable efforts to ensure
that (i) the Shelf Registration Statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, comply in all material respects
with the applicable requirements of the Securities Act and the rules and
regulations thereunder; (ii) the Shelf Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and (iii) any
prospectus forming part of any Shelf Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

 

4.  Registration Procedures. In connection with any Shelf Registration
contemplated by Section 3 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 2 hereof, the following provisions shall
apply:

 

(a)  The Issuer shall (i) furnish to each Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that an Initial Purchaser (with respect to any portion
of an unsold allotment from the original offering) is participating in the
Registered Exchange Offer or the Shelf Registration Statement, the Issuer shall
use its commercially reasonable efforts to reflect in each such document, when
so filed with the Commission, such comments as such Initial Purchaser reasonably
may propose; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by an Initial Purchaser, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Securities received by such
broker-dealer

 

6

--------------------------------------------------------------------------------


 

in the Registered Exchange Offer (a “Participating Broker-Dealer”), whether such
positions or policies have been publicly disseminated by the staff of the
Commission or such positions or policies, in the reasonable judgment of the
Initial Purchasers based upon advice of counsel (which may be in-house counsel),
represent the prevailing views of the staff of the Commission; and (v) in the
case of a Shelf Registration Statement, include in the prospectus included in
the Shelf Registration Statement (or, if permitted by Commission Rule 430B(b),
in a prospectus supplement that becomes a part thereof pursuant to Commission
Rule 430B(f)) that is delivered to any Holder pursuant to Section 4(d) and (f),
the names of the Holders who propose to sell Securities pursuant to the Shelf
Registration Statement as selling securityholders.

 

(b)  After the Registration Statement has been declared effective, the Issuer
shall give written notice to the Initial Purchasers, the Holders of the
Securities and any Participating Broker-Dealer from whom the Issuer has received
prior written notice that it will be a Participating Broker-Dealer in the
Registered Exchange Offer of the occurrence of any of the following that occurs
after the Registration Statement has been declared effective (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made):

 

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; provided, however, that this
clause (i) shall not apply with respect to regular filings of any document or
report under the Exchange Act, at any time following the effectiveness of the
applicable Registration Statement hereunder, where such filing is made as part
of the Issuer’s periodic disclosure obligations under Sections 13 and 15 of the
Exchange Act;

 

(ii) of any request by the Commission or any state securities authority for
amendments or supplements to the Registration Statement or the prospectus
included therein or for additional information;

 

(iii) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose, and of the issuance by the
Commission of a notification of objection to the use of the form on which the
Registration Statement has been filed;

 

(iv) of the receipt by the Issuer or its legal counsel of any notification with
respect to (A) the suspension of the qualification of the Securities for sale in
any jurisdiction or (B) the initiation or threatening of any proceeding for such
purpose;

 

(v) of the happening of any event that requires the Issuer and the Guarantors to
make changes in the Registration Statement or the prospectus in order that the
Registration Statement or the prospectus do not contain an untrue statement of a
material fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading; and

 

7

--------------------------------------------------------------------------------


 

(vi) of any determination by the Issuer that a post-effective amendment to a
Registration Statement would be appropriate.

 

(c)  The Issuer and the Guarantors shall make every commercially reasonable
effort to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Registration Statement.

 

(d)  The Issuer shall furnish to each Holder of Securities included within the
coverage of the Shelf Registration that so requests in writing, without charge,
at least one copy of the Shelf Registration Statement and any post-effective
amendment or supplement thereto, including financial statements and schedules,
and, if the Holder so requests in writing, all exhibits thereto (including
those, if any, incorporated by reference).  The Issuer and the Guarantors shall
not, without the prior consent of the Initial Purchasers, make any offer
relating to the Securities that would constitute a “free writing prospectus,” as
defined in Commission Rule 405.

 

(e)  The Issuer shall deliver to each Exchanging Dealer and each Initial
Purchaser, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Initial Purchaser or any such Holder requests in writing, all exhibits thereto
(including those incorporated by reference).

 

(f)  The Issuer shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Issuer and the
Guarantors consent, subject to the provisions of this Agreement, to the use of
the prospectus or any amendment or supplement thereto by each of the selling
Holders of the Securities in connection with the offering and sale of the
Securities covered by the prospectus included in the Shelf Registration
Statement or any amendment or supplement thereto.

 

(g)  The Issuer shall deliver to each Initial Purchaser, any Exchanging Dealer,
any Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request.  The Issuer and the Guarantors consent, subject to the provisions of
this Agreement, to the use of the prospectus or any amendment or supplement
thereto by any Initial Purchaser, if necessary, any Participating Broker-Dealer
and such other persons required to deliver a prospectus following the Registered
Exchange Offer in connection with the offering and sale of the Exchange
Securities covered by the prospectus included in such Exchange Offer
Registration Statement or any amendment or supplement thereto.

 

(h)  Prior to any public offering of the Securities pursuant to any Registration
Statement, the Issuer and the Guarantors shall use commercially reasonable
efforts to register or qualify or cooperate with the Holders of the Securities
included therein and their respective counsel in connection with the
registration or qualification of the Securities for offer and sale under the
securities or “blue sky” laws of such states of the United States as any Holder
of the Securities reasonably requests in writing and do any and all other acts
or things necessary or advisable to

 

8

--------------------------------------------------------------------------------


 

enable the offer and sale in such jurisdictions of the Securities covered by
such Registration Statement; provided, however, that the Issuer and the
Guarantors shall not be required to (i) qualify generally to do business in any
jurisdiction where they are not then so qualified or (ii) take any action which
would subject them to general service of process or to taxation in any
jurisdiction where they are not then so subject.

 

(i)  If the Securities are held in certificated form pursuant to the Indenture,
the Issuer shall cooperate with the Holders of the Securities to facilitate the
timely preparation and delivery of certificates representing the Securities to
be sold pursuant to any Registration Statement free of any restrictive legends
and in such denominations and registered in such names as the Holders may
reasonably request a reasonable period of time prior to sales of the Securities
pursuant to such Registration Statement.

 

(j)  Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 4(b) above during the period for which the Issuer and the
Guarantors are required to maintain an effective Registration Statement, the
Issuer and the Guarantors shall use commercially reasonable efforts to prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  The Issuer hereby agrees to notify the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with paragraphs (ii) through (v) of
Section 4(b) above to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, whereafter the Initial Purchasers, the
Holders of the Securities and any such Participating Broker-Dealers shall
suspend use of such prospectus, and the period of effectiveness of the Shelf
Registration Statement provided for in Section 3(b) above and the Exchange Offer
Registration Statement provided for in Section 2 above shall each be extended by
the number of days from and including the date of the giving of such notice to
and including the date when the Initial Purchasers, the Holders of the
Securities and any known Participating Broker-Dealer shall have received such
amended or supplemented prospectus pursuant to this Section 4(j).  During the
period during which the Issuer and the Guarantors are required to maintain an
effective Shelf Registration Statement pursuant to this Agreement, the Issuer
and the Guarantors will prior to the three-year expiration of that Shelf
Registration Statement file, and use their commercially reasonable efforts to
cause to be declared effective (unless it becomes effective automatically upon
filing) within a period that avoids any interruption in the ability of Holders
of Securities covered by the expiring Shelf Registration Statement to make
registered dispositions, a new registration statement relating to the
Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

 

(k)  Not later than the effective date of the applicable Registration Statement,
the Issuer will provide a CUSIP number for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be, and provide
the Trustee with printed certificates for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be, in a form
eligible for deposit with The Depository Trust Company (“DTC”).

 

9

--------------------------------------------------------------------------------


 

(l)  The Issuer and the Guarantors will use commercially reasonable efforts to
comply with all rules and regulations of the Commission to the extent and so
long as they are applicable to the Registered Exchange Offer or the Shelf
Registration and will make generally available to the Issuer’s security holders
(or otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Issuer’s
first fiscal quarter commencing after the effective date of the Registration
Statement, which statement shall cover such 12-month period.

 

(m)  The Issuer shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Issuer shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

 

(n)  The Issuer may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Issuer such information regarding
the Holder and the distribution of the Securities as the Issuer may from time to
time reasonably require for inclusion in the Shelf Registration Statement, and
the Issuer may exclude from such registration the Securities of any Holder that
fails to furnish such information within a reasonable time after receiving such
request.

 

(o)  Subject to Section 9(c), the Issuer shall enter into such customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all such other action, if any, as the Holders of a majority of
the aggregate principal amount of the Securities covered by such Registration
Statement (the “Majority Holders”) shall reasonably request in order to
facilitate the disposition of the Securities pursuant to any Shelf Registration.

 

(p)  For a reasonable period prior to the filing of a Shelf Registration
Statement and prior to the execution of any underwriting or similar agreement,
make available for inspection by counsel selected by the Majority Holders
(“Holders’ Counsel”) and any underwriters participating in an underwritten
offering pursuant to a Shelf Registration Statement and not more than one
accounting firm retained by the Majority Holders or underwriters, all financial
and other records, pertinent corporate documents and properties of the Issuer
(and its predecessors) reasonably requested by any such persons, and cause the
respective officers, directors, employees, and any other agents of the Issuer to
supply all information reasonably requested by any such persons, in connection
with a Registration Statement; provided, however, that any such records,
documents, properties and such information that is designated in writing by the
Issuer, in good faith, as confidential at the time of delivery of such records,
documents, properties or information shall be kept confidential by any such
persons and shall be used only in connection with such Registration Statement,
unless disclosure thereof is required to be made in connection with a court
proceeding or required by law, or such information has become available (not in
violation of this agreement) to the public generally or through a third party
without an accompanying obligation of confidentiality, and the Issuer shall be
entitled to request that such persons sign a confidentiality agreement to the
foregoing effect.

 

10

--------------------------------------------------------------------------------


 

(q)  Subject to Section 9(c), in the case of any Shelf Registration, the Issuer,
if requested by counsel to the Majority Holders of the Securities covered
thereby, shall cause (i) its counsel to deliver an opinion and updates thereof
relating to the Securities in customary form addressed to such Holders and the
managing underwriters, if any, thereof and dated, in the case of the initial
opinion, the effective date of such Shelf Registration Statement in form,
substance and scope customarily covered in opinions delivered in connection with
shelf registrations; provided, however, that in the case of an underwritten
offering such opinions shall also be addressed to the underwriters and also
cover the matters customarily covered in opinions delivered by issuers in
connection with primary underwritten offerings of debt securities comparable to
the Securities (such additional opinions to be agreed upon by the underwriters
and the Issuer, such agreement not to be unreasonably withheld), (ii) its
officers to execute and deliver all customary documents and certificates and
updates thereof requested by any underwriters of the applicable Securities and
(iii) its independent public accountants and the independent public accountants
with respect to any other entity for which financial information is provided in
the Shelf Registration Statement to provide to the selling Holders of the
applicable Securities and any underwriter therefor a comfort letter in customary
form and covering matters of the type customarily covered in comfort letters in
connection with shelf registrations; provided, however, that in the case of an
underwritten offering such letters shall also be addressed to the underwriters
and cover the matters customarily covered in “comfort letters” delivered by
issuers in connection with primary underwritten offerings of debt securities
comparable to the Securities (such letters to be agreed upon by the underwriters
and such accountants, such agreement not to be unreasonably withheld); subject
to receipt of appropriate documentation as contemplated, and only if permitted,
by Statement of Auditing Standards No. 72 (or any successor publication
thereto).

 

(r)  In the case of the Registered Exchange Offer, if requested by any Initial
Purchaser or any known Participating Broker-Dealer that is subject to the
prospectus delivery requirements of the Securities Act, and if a Registration
Statement is required to be filed under the Securities Act, the Issuer shall
cause (i) its counsel to deliver to such Initial Purchaser or such Participating
Broker-Dealer a signed opinion in such form as is customary in connection with
the preparation of a Registration Statement and (ii) its independent public
accountants and the independent public accountants with respect to any other
entity for which financial information is provided in the Registration Statement
to deliver to such Initial Purchaser or such Participating Broker-Dealer a
comfort letter, in such as is customary in connection with the preparation of a
Registration Statement.

 

(s)  If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Issuer (or to such
other Person as directed by the Issuer) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Issuer shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

 

(t)  The Issuer shall use its commercially reasonable efforts to (a) if the
Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the

 

11

--------------------------------------------------------------------------------


 

appropriate rating agencies, if so requested by the Majority Holders, or by the
managing underwriters, if any.

 

(u)  In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of The Financial Industry Regulatory
Authority (“FINRA”)) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Issuer will assist such broker-dealer in complying
with the requirements of such Rules, including, without limitation, by (i) if
such Rules, including Rule 2720, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 2720) to participate in the
preparation of the Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
of such Securities, (ii) indemnifying any such qualified independent underwriter
to the extent of the indemnification of underwriters provided in Section 6
hereof and (iii) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Rules.

 

(v)  The Issuer and the Guarantors shall use commercially reasonable efforts to
take all other steps necessary to effect the registration of the Securities
covered by a Registration Statement contemplated hereby.

 

(w)  Each Holder and each Participating Broker-Dealer agrees by acquisition of
Initial Securities or Exchange Securities that, upon the Issuer providing notice
to such Holder or Participating Broker-Dealer, as the case may be, that the
Board of Directors of the Issuer has resolved that the Issuer has a bona fide
business purpose for doing so, then, upon providing such notice (which shall
refer to this Section 4(w)), the Issuer and the Guarantors may delay the filing
or the effectiveness of the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Shelf Registration Statement,
in all cases, for a period (a “Delay Period”) expiring upon the earlier to occur
of (A) the date on which such business purpose ceases to interfere with the
Issuer’s obligation to file or maintain the effectiveness of the Shelf
Registration Statement pursuant to this Agreement or (B) 60 days after the
Issuer notifies the Holders of such good faith determination. There shall not be
more than 90 days of Delay Periods during any 12-month period. The period of
effectiveness of the Shelf Registration Statement provided for in
Section 3(b) above shall be extended by a number of days equal to the number of
days during any Delay Period.  Any Delay Period will not alter the obligations
of the Issuer and the Guarantors to pay Liquidated Damages under the
circumstances set forth in Section 7 hereof.

 

5.  Registration Expenses.  Subject to Section 9(c), all expenses incident to
the Issuer’s and the Guarantors’ performance of and compliance with this
Agreement will be borne by the Issuer and the Guarantors, regardless of whether
a Registration Statement is ever filed or becomes effective, including without
limitation;

 

(i)  all registration and filing fees and expenses;

 

12

--------------------------------------------------------------------------------


 

(ii)  all fees and expenses of compliance with federal securities and state
“blue sky” or securities laws;

 

(iii)  all expenses of printing (including printing certificates for the
Securities to be issued in the Registered Exchange Offer and the Private
Exchange and printing of Prospectuses), messenger and delivery services and
telephone;

 

(iv)  all rating agency fees;

 

(v)  all fees and disbursements of counsel for the Issuer and the Guarantors;

 

(vi)  all application and filing fees in connection with the listing, if any, of
the Exchange Securities on a national securities exchange or automated quotation
system pursuant to the requirements hereof;

 

(vii)  all fees and disbursements of independent certified public accountants of
the Issuer (including the expenses of any special audit and comfort letters
required by or incident to such performance);

 

(viii)  all fees and disbursements relating to the qualification of the
Indenture under applicable securities laws;

 

(ix)  all premiums and other costs of policies of insurance maintained by the
Issuer against liabilities arising out of the public offering of the Transfer
Restricted Securities being registered;

 

(x)  all fees and expenses of a “qualified independent underwriter” as defined
by Conduct Rule 2720 of the FINRA, if required by the FINRA Rules, in connection
with the offering of the Exchange Securities or Transfer Restricted Securities
in an underwritten offering; and

 

(xi)  the reasonable fees and expenses of the Trustee, including its counsel,
and any escrow agent or custodian.

 

Notwithstanding the foregoing, the holders of the Exchange Securities or
Transfer Restricted Securities being registered shall pay all agency or
brokerage fees and commissions and underwriting discounts and commissions
attributable to the sale of Transfer Restricted Securities and the fees and
disbursements of any counsel or other advisors or experts retained by such
holders (severally or jointly) (excluding advisors or other experts retained by
the Issuer, as aforesaid); provided, however, that in the case of a Shelf
Registration Statement under Section 3 and Section 4 hereof, the Majority
Holders may, in each case, if they so elect, select Holders’ Counsel to
represent them (which may be counsel to the Initial Purchasers), in which event
the aforementioned registration expenses shall include the reasonable fees and
disbursements of such counsel up to a maximum of $100,000.

 

The Issuer and the Guarantors will bear their internal expenses (including,
without limitation, all salaries and expenses of their officers and employees
performing legal or

 

13

--------------------------------------------------------------------------------


 

accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Issuer and the
Guarantors.

 

6.  Indemnification.  (a)  Each of the Issuer and the Guarantors jointly and
severally agree to indemnify and hold harmless each Initial Purchaser, each
Holder of the Securities, any Participating Broker-Dealer, each underwriter who
participates in an offering of Transfer Restricted Securities and each person,
if any, who controls such Initial Purchaser, Holder, Participating Broker-Dealer
or underwriter within the meaning of the Securities Act or the Exchange Act
(each Initial Purchaser, Holder, any Participating Broker-Dealer, underwriter
and such controlling persons are referred to collectively as the “Indemnified
Parties”) from and against any and all losses, claims, damages or liabilities,
joint or several (or actions in respect thereof) caused by any untrue statement
or alleged untrue statement of a material fact contained in a Registration
Statement or in any amendment or supplement thereto, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or such
losses, claims, damages, liabilities or actions caused by any untrue statement
or alleged untrue statement of a material fact contained in a prospectus
prepared by or on behalf of, used by, or referred to by the Issuer or any
Guarantor, including any preliminary prospectus or “issuer free writing
prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating to a
Shelf Registration, or in any amendment or supplement thereto, or caused by the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and shall reimburse,
as incurred, the Indemnified Parties for any reasonable and documented legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Issuer and the Guarantors shall not be liable in any such case
to the extent that such loss, claim, damage or liability is caused by any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus, including any preliminary prospectus or
Issuer FWP relating to a Shelf Registration, or in any amendment or supplement
thereto, based upon information relating to such Initial Purchaser, Holder,
Participating Broker-Dealer or underwriter and furnished to the Issuer by or on
behalf of such Initial Purchaser, Holder, Participating Broker-Dealer or
underwriter expressly for inclusion therein; provided further, however, that
this indemnity agreement will be in addition to any liability which the Issuer
or a Guarantor may otherwise have to such Indemnified Party.

 

(b)  Each Holder of the Securities, severally and not jointly, will indemnify
and hold harmless the Issuer, the Initial Purchasers, each underwriter who
participates in an offering of Transfer Restricted Securities and the other
selling Holders and each of their respective directors and officers (including
each officer of the Issuer who signed the Registration Statement) and each
person, if any, who controls the Issuer within the meaning of the Securities Act
or the Exchange Act, to the same extent as the foregoing indemnity from the
Issuer and the Guarantors to such Holder, but only with reference to information
relating to such Holder furnished to the Issuer by such Holder expressly for
inclusion in any such Registration Statement or prospectus, including any
preliminary prospectus or Issuer FWP relating to a Shelf Registration, or in any
amendment or supplement thereto; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Issuer for
any reasonable and documented legal or other expenses incurred by the Issuer or
any such controlling person in connection with

 

14

--------------------------------------------------------------------------------


 

investigating or defending any loss, claim, damage, liability or action in
respect thereof. This indemnity agreement will be in addition to any liability
which such Holder may otherwise have to the Issuer or any of its controlling
persons.

 

(c)  Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 6, notify the
indemnifying party of the commencement thereof in writing; but the failure to so
notify the indemnifying party will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party under this Section 6 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability which the indemnifying party may have to
an indemnified party other than under this Section 6.  In case any such action
is brought against any indemnified party, and it notifies the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof the indemnifying party will not
be liable to such indemnified party under this Section 6 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all indemnified
parties, and that all such fees and expenses shall be reimbursed as they are
incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representatives and any such separate firm for
the Issuer, the Guarantors, their directors and officers and any control persons
of the Issuer shall be designated in writing by the Issuer.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action, and does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any indemnified party.  The indemnifying party will not be liable for the costs
and expenses of any settlement of such action

 

15

--------------------------------------------------------------------------------


 

effected by such indemnified party without the consent of the indemnifying
party, which consent shall not be unreasonably withheld.

 

(d)  To the extent the indemnification provided for in Section 6(a) or 6(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and the indemnified party on the other hand in connection with
the statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations.  The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Issuer and the Guarantors
on the one hand or such Initial Purchaser, Holder, Participating Broker-Dealer
or underwriter or such other indemnified party, as the case may be, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 6(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders would
have otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Issuer within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Issuer.

 

(e)  The agreements contained in this Section 6 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

 

7.  Liquidated Damages Under Certain Circumstances.  (a)  Liquidated damages in
the form of additional interest (the “Liquidated Damages”) with respect to the
Transfer Restricted Securities shall be assessed as follows if any of the
following events occur (each such event in clauses (i) through (iii) below being
herein called a “Registration Default”):

 

(i)           the Issuer and the Guarantors fail to consummate the Registered
Exchange Offer on or prior to the Consummation Deadline;

 

16

--------------------------------------------------------------------------------


 

(ii)           the Issuer and the Guarantors fail to file the Shelf Registration
Statement or cause the Shelf Registration Statement to be declared effective in
compliance with Section 3 hereof; or

 

(iii)          the Shelf Registration Statement or the Exchange Offer
Registration Statement is declared effective but thereafter ceases to be
effective or usable in connection with resales of Transfer Restricted Securities
during the period during which the Company and the Guarantors are required to
maintain the effectiveness and usefulness thereof pursuant to this Agreement.

 

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Issuer or the Guarantors or pursuant to operation of law or as a
result of any action or inaction by the Commission.

 

Liquidated Damages shall accrue on the Transfer Restricted Securities over and
above the interest set forth in the title of the Transfer Restricted Securities
from and including the date on which any such Registration Default shall occur.
With respect to the first 90-day period immediately following the occurrence of
the first Registration Default, Liquidated Damages will be paid in an amount
equal to 0.25% per annum (the “Additional Interest Rate”) of the principal
amount of Transfer Restricted Securities.  The Additional Interest Rate will
increase by an additional 0.25% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum
Additional Interest Rate for all Registration Defaults of 1.0% per annum of the
principal amount of Transfer Restricted Securities.

 

(b)  A Registration Default referred to in Section 7(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Issuer or the Guarantors where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related prospectus or (y) other material events,
with respect to the Issuer or the Guarantors that would need to be described in
such Shelf Registration Statement or the related prospectus and (ii) in the case
of clause (y), the Issuer is proceeding promptly and in good faith to amend or
supplement such Shelf Registration Statement and related prospectus to describe
such events; provided, however, that in any case if such Registration Default
occurs for a period of 90 days, whether or not consecutive, Liquidated Damages
shall be payable in accordance with the above paragraph from the day such
Registration Default occurs until all Registration Defaults have been cured.

 

(c)  Notwithstanding the foregoing, any Registration Default specified in clause
(i) of the preceding section (a) that relates to the Exchange Offer Registration
Statement or the Registered Exchange Offer shall be deemed cured at such time as
the Shelf Registration Statement is declared effective by the Commission.

 

17

--------------------------------------------------------------------------------


 

(d)  All accrued Liquidated Damages due pursuant to Section 7(a) will be paid by
the Issuer and the Guarantors on the next scheduled interest payment date to DTC
or its nominee by wire transfer of immediately available funds or by federal
funds check and to Holders of certificated Notes by wire transfer to the
accounts specified by them or by mailing checks to their registered addresses if
no such accounts have been specified. The amount of Liquidated Damages will be
determined by multiplying the applicable Additional Interest Rate by the
principal amount of the Transfer Restricted Securities and further multiplied by
a fraction, the numerator of which is the number of days such Additional
Interest Rate was applicable during such period (determined on the basis of a
360-day year comprised of twelve 30-day months), and the denominator of which is
360.

 

(e)  Following the cure of all Registration Defaults, the accrual of Liquidated
Damages will cease and the interest rate will revert to the original rate;
provided, however, that if, after any such Liquidated Damages cease to accrue, a
different event specified in clause (i), (ii) or (iii) of the definition of
Registration Default above occurs, such Liquidated Damages shall begin to accrue
again pursuant to the foregoing provisions.

 

The Issuer shall notify the Trustee within five Business Days after the
occurrence of each Registration Default.

 

Liquidated Damages pursuant to this Section 7 constitutes liquidated damages
with respect to Registration Defaults and shall be the exclusive monetary remedy
available to the Holders and/or the Initial Purchasers with respect to any
Registration Default.

 

(f)  “Transfer Restricted Securities” means the Initial Securities; provided,
however, that any such Securities shall cease to be Transfer Restricted
Securities upon the earliest to occur of: (i) the date on which such Initial
Securities have been exchanged by a person other than a broker-dealer for
Exchange Securities in the Registered Exchange Offer; (ii) following the
exchange by a broker-dealer in the Registered Exchange Offer of Initial
Securities for Exchange Securities, the date on which such Exchange Securities
are sold to a purchaser who receives from such broker-dealer on or prior to the
date of such sale a copy of the prospectus contained in the Exchange Offer
Registration Statement; (iii) the date on which such Initial Securities have
been effectively registered under the Securities Act and disposed of in
accordance with the Shelf Registration Statement; or (iv) the date on which such
Initial Securities are sold to the public pursuant to Rule 144 under the
Securities Act.

 

8.  Rules 144 and 144A.  The Issuer shall use its reasonable best efforts to
file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Issuer is not required
to file such reports, it will, upon the request of any Holder of Transfer
Restricted Securities, make publicly available other information so long as
necessary to permit sales of their Transfer Restricted Securities pursuant to
Rules 144 and 144A.  The Issuer covenants that it will take such further action
as any Holder of Transfer Restricted Securities may reasonably request, all to
the extent required from time to time to enable such Holder to sell Transfer
Restricted Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)).  The Issuer will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Issuer by the Initial Purchasers upon request.  Upon the request

 

18

--------------------------------------------------------------------------------


 

of any Holder of Initial Securities, the Issuer shall deliver to such Holder a
written statement as to whether it has complied with such requirements. 
Notwithstanding the foregoing, nothing in this Section 8 shall be deemed to
require the Issuer to register any of its securities pursuant to the Exchange
Act.

 

9.  Underwritten Registrations.  (a)  If any of the Transfer Restricted
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Majority Holders of such Transfer Restricted Securities to be included in
such offering; provided, that such investment bankers and managers must be
reasonably acceptable to the Issuer.

 

(b)  No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person’s Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

(c)  Notwithstanding anything to the contrary contained herein, (i) the Issuer
shall not be required to cooperate with an underwritten offering unless a
request for an underwritten offering is made by holders of 33 1/3% of Transfer
Restricted Securities outstanding, (ii) the Issuer shall not be obligated to
cooperate with more than one underwritten offering pursuant to this Agreement,
(iii) upon receipt of a request to prepare and file an amendment or supplement
to a Registration Statement and prospectus in connection with an underwritten
offering, the Issuer may delay the filing of any such amendment or supplement
for up to 120 days if the Issuer in good faith has a valid business reason for
such delay; provided, however that nothing in this clause (iii) limits the
Issuer’s obligations under Section 2, and (iv) the Issuer shall not be required
to pay more than an aggregate of $100,000 of registration-related expenses, in
addition to internal expenses of the Issuer (including, without limitation,
salaries of officers and employees performing legal and accounting duties) in
connection with any such underwritten offering.

 

10.  Miscellaneous.

 

(a)  Remedies.  The Issuer and the Guarantors acknowledge and agree that any
failure by the Issuer and the Guarantors to comply with their obligations under
Section 2 and 3 hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Issuer’s and the
Guarantors’ obligations under Sections 2 and 3 hereof. The Issuer and the
Guarantors further agree to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

(b)  No Inconsistent Agreements.  The Issuer will not on or after the date of
this Agreement enter into any agreement with respect to its
U.S. dollar-denominated debt securities that are substantially similar to the
Securities, which agreement is inconsistent with the rights

 

19

--------------------------------------------------------------------------------


 

granted to the Holders in this Agreement or enter into any agreement that
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Issuer’s securities under any agreement
in effect on the date hereof.

 

(c)  Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Issuer and the written
consent of the Majority Holders affected by such amendment, modification,
supplement, waiver or consents.

 

(d)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

 

(1)  if to a Holder of the Securities, at the most current address given by such
Holder to the Issuer.

 

(2)  if to the Initial Purchasers;

 

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, NY  10036
Attention:  Syndicate Operations Group

 

with a copy to:

 

White & Case LLP
1155 Avenue of the Americas
New York, NY  10036
Attention:  Gary Kashar, Esq.

 

(3)  if to the Issuer, at its address as follows:

 

c/o United Rentals, Inc.
Five Greenwich Office Park
Greenwich, CT  06830
Attention:  Corporate Secretary

 

with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street

New York, NY  10004
Attention:  Andrew D. Soussloff

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine

 

20

--------------------------------------------------------------------------------


 

operator, if sent by facsimile transmission; and on the day delivered, if sent
by overnight air courier guaranteeing next day delivery.

 

(e)  Third Party Beneficiaries.  The Holders shall be third party beneficiaries
to the agreements made hereunder between the Issuer and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent they may deem such
enforcement necessary or advisable to protect their rights or the rights of
Holders hereunder.

 

(f)  Successors and Assigns.  This Agreement shall be binding upon the Issuer
and the Guarantors and their successors and assigns.

 

(g)  Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

(j)  Severability.  If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(k)  Securities Held by the Issuer.  Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Issuer or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

[Signature Pages Follow]

 

21

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuer and the Guarantors in accordance with
its terms.

 

 

Very truly yours,

 

 

 

UR Financing Escrow Corporation

 

 

 

 

 

By:

/s/ William B. Plummer

 

Name:

William B. Plummer

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to the Registration Rights Agreement relating to 2018 Notes]

 

--------------------------------------------------------------------------------


 

Morgan Stanley & Co. LLC

 

Acting on behalf of itself and as a Representative of the several Initial
Purchasers.

 

 

 

 

By:

Morgan Stanley & Co. LLC

 

 

 

 

 

 

 

By:

/s/ Nicholas Romig

 

 

Name: Nicholas Romig

 

 

Title:  Vice President

 

 

[Signature Page to the Registration Rights Agreement relating to 2018 Notes]

 

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

Acting on behalf of itself and as a Representative of the several Initial
Purchasers.

 

 

 

 

By:

Merrill Lynch, Pierce, Fenner & Smith

 

 

                     Incorporated

 

 

 

 

 

 

 

By:

/s/ Mark W. Kushemba

 

 

Name: Mark W. Kushemba

 

 

Title:  Director

 

 

[Signature Page to the Registration Rights Agreement relating to 2018 Notes]

 

--------------------------------------------------------------------------------


 

Wells Fargo Securities, LLC

 

Acting on behalf of itself and as a Representative of the several Initial
Purchasers.

 

 

 

 

By:

Wells Fargo Securities, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Foley

 

 

Name:  Jeffrey M. Foley

 

 

Title:  Managing Director

 

 

[Signature Page to the Registration Rights Agreement relating to 2018 Notes]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Issuer and the
Guarantors have agreed to use commercially reasonable efforts to amend and
supplement the prospectus contained in the Exchange Offer Registration statement
in order to allow Participating Broker-Dealers and other persons, if any, with
similar prospectus delivery requirements to use the prospectus contained in the
Exchange Offer Registration Statement in connection with the resale of such
Exchange Securities, for a period commencing on the day the Exchange Offer is
consummated and continuing for 90 days (or such shorter period during which
Participating Broker-Dealers or such other persons are required by law to
deliver such prospectus); provided, however, that if for any day during such
period the Issuer restricts the use of such prospectus, such period shall be
extended on a day-for-day basis.  See “Plan of Distribution.”

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Issuer and
the Guarantors have agreed that they will allow Participating Broker-Dealers and
any other persons, if any, with similar prospectus delivery requirements to use
the prospectus contained in the Exchange Offer Registration Statement in
connection with the resale of such Exchange Securities, for a period commencing
on the day the Exchange Offer is consummated and continuing for 90 days (or such
shorter period during which Participating Broker-Dealers are required by law to
deliver such prospectus); provided, however, that if for any day during such
period the Issuer restricts the use of such prospectus, such period shall be
extended on a day-for-day basis. In addition, until, 20[ ], all dealers
effecting transactions in the Exchange Securities may be required to deliver a
prospectus.(1)

 

The Issuer will not receive any proceeds from any sale of Exchange Securities by
broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

 

For a period of 90 days after the Expiration Date the Issuer will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal. The Issuer and the Guarantors have agreed to pay all expenses
incident to the Exchange Offer other than commissions or

 

--------------------------------------------------------------------------------

(1) In addition, the legend required by Item 502(e) of Regulation S-K will
appear on the back cover page of the Exchange Offer prospectus. This sentence
may be deleted if such delivery requirements do not apply under Rule 174 of the
Securities Act.

 

C-1

--------------------------------------------------------------------------------


 

concessions of any brokers or dealers and will indemnify the Holders of the
Securities (including any broker-dealers) against certain liabilities, including
liabilities under the Securities Act.

 

C-2

--------------------------------------------------------------------------------


 

ANNEX D

 

o CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

 

 

 

Address:

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

$750,000,000

 

UR FINANCING ESCROW CORPORATION

 

5.75% SENIOR SECURED NOTES DUE 2018

 

[FORM OF JOINDER TO REGISTRATION RIGHTS AGREEMENT]

 

[DATE]

 

Morgan Stanley & Co. LLC
Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Wells Fargo Securities, LLC

as Representatives of the Initial Purchasers

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

Ladies and Gentlemen:

 

Reference is made to the Registration Rights Agreement dated as of March 9,
2012, among UR Financing Escrow Corporation (the “Issuer”) and Morgan Stanley &
Co. LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo
Securities, LLC, as representatives of the Initial Purchasers. Capitalized terms
used in this Joinder Agreement without definition have the respective meanings
given to them in the Registration Rights Agreement.

 

The undersigned, [UR Merger Sub Corporation] (“NewCo”), hereby agrees to accede
to the terms of, and assume all of the obligations of the Issuer set forth in,
the Registration Rights Agreement, as though NewCo had entered into the
Registration Rights Agreement on the Closing Date and been named as the “Issuer”
therein.  NewCo agrees that such obligations include, without limitation,
(a) all of the obligations of the Issuer to perform and comply with all of the
agreements thereof contained in the Registration Rights Agreement, including the
obligation to pay Liquidated Damages, and (b) the Issuer’s indemnification and
other obligations contained in Section 6 of the Registration Rights Agreement.
Newco acknowledges and agrees that all references to the Issuer in the
Registration Rights Agreement shall include Newco and that Newco shall be bound
by all provisions of the Registration Rights Agreement containing such
references.

 

The undersigned Guarantors hereby agree, on a joint and several basis, to accede
to the terms of the Registration Rights Agreement and to undertake and perform
all of the obligations of the “Guarantors” set forth therein as though the
undersigned Guarantors had entered into the Registration Rights Agreement on the
Closing Date and been named as “Guarantors” therein. The undersigned Guarantors
agree that such obligations include, without limitation, (a) all of the
obligations of the Guarantors to perform and comply with all of the agreements
thereof contained in the Registration Rights Agreement, including the obligation
to pay Liquidated Damages, and (b) the Guarantors’ indemnification and other
obligations contained in Section 6 of the

 

--------------------------------------------------------------------------------


 

Registration Rights Agreement. Each of the undersigned Guarantors acknowledges
and agrees that all references to the Guarantors in the Registration Rights
Agreement shall include the undersigned Guarantors and that the undersigned
Guarantors shall be bound by all provisions of the Registration Rights Agreement
containing such references.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

 

This Joinder Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature
page by facsimile, e-mail or other electronic means shall be effective as
delivery of a manually executed counterpart.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the date first written above.

 

 

 

[UR Merger Sub Corporation]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Guarantors]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Form of Joinder to Registration Rights Agreement]

 

--------------------------------------------------------------------------------